In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Vaughan, J.), entered August 6, 2002, which upon, inter alia, the denial of their motion pursuant to CPLR 4401 at the close of the evidence for judgment as a matter of law, and upon a jury verdict in favor of the defendant on the issue of liability, dismissed the complaint. .
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion pursuant to CPLR 4401 for judgment as a matter of law. Affording the defendant “every inference which may properly be drawn from the facts presented” and considering the facts “in a light most favorable to the [defendant],” the evidence supported a rational process by which the jury could find in favor of the defendant (Szczerbiak v Pilot, 90 NY2d 553, 556 [1997]; see Schiskie v Fernan, 277 AD2d 441 [2000]).
The Supreme Court properly declined to charge the jury with respect to Vehicle and Traffic Law § 1111. The record did not support the plaintiffs’ contention that the defendant disobeyed a traffic control device or entered an intersection against a red light in violation of that statute.
The plaintiffs’ remaining contentions either are without merit or refer to matters dehors the record. Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.